*660Opinion by
Tyson, J.
*659The appeal in this case is from a judgment of the trial court overruling a motion for a new trial made by the appellant, who was the claimant in a statutory trial of the right of property. It is held by the court that the evidence offered in support of the motion for a new trial does not come up to the requirement of the rule as to the diligence required of the claimant in making her defense to the claim suit, and on the authority of Waddill v. Weaver, 53 Ala. 58, and National Fertilizer Co. *660v. Hinson, 103 Ala. 536, and authorities therein cited, the judgment overruling the motion for a new trial is affirmed.